UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, NESS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-50954 98-0346908 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ness Tower, Atidim High-Tech Industrial Park, Bldg 4, Tel Aviv 61580 Israel (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +972 (3)766-6800 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment ofCertain Officers; Compensatory Arrangements of Certain Officers. On February 26, 2010, Ivan Hruška informed Ness Technologies, Inc. (the “Company”) of his resignation from all of his executive positions with the Company and its subsidiaries effective March 31, 2010.Mr. Hruška has served as the President of Ness Europe, the
